In a letter signed on December 17,2012, addressed to the Clerk of the Appellate Courts, respondent Steven D. Rosel, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2011 Kan. Ct. R. Annot. 371) as amended December 1, 2012.
At the time tire respondent surrendered his license, a complaint had been docketed by the Disciplinary Administrator’s office in accordance with Supreme Court Rule 211 (2011 Kan. Ct. R. Annot. 334). The complaint alleged that respondent violated Kansas Rules of Professional Conduct 1.1 (2011 Kan. Ct. R. Annot. 416) (competence); 1.5 (2011 Kan Ct. R. Annot. 470) (fees); 1.7 (2011 Kan. Ct. R. Annot. 484) (conflict of interest: current clients); 1.8 (2011 Kan. Ct. R. Annot. 494) (conflict of interest: current clients: specific rules); 1.9 (2011 Kan. Ct. R. Annot. 502) (conflict of interest: duties to former client); 1.16 (2011 Kan. Ct. R. Annot. 535) (declining or terminating representation); and 8.4(a), (d) and (e) (2011 Kan. Ct. R. Annot. 618) (misconduct).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Steven D. Rosel be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Steven D. Rosel from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the *98respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2011 Kan. Ct. R. Annot. 379) as amended December 1, 2012.
Dated this 19th day of December, 2012.